
	

113 HR 5273 IH: Post-9/11 Veterans Education Fairness Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5273
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Barber introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the authority of veterans to transfer entitlement
			 to Post-9/11 Educational Assistance to dependents.
	
	
		1.Short titleThis Act may be cited as the Post-9/11 Veterans Education Fairness Act.
		2.Expansion of authority of veterans to transfer entitlement to Post-9/11 Educational Assistance to
			 dependents
			(a)Transfer authorizedSubsection (b) of section 3319 of title 38, United States Code, is amended to read as follows:
				
					(b)Eligible individualsAn individual referred to in subsection (a) is an individual who, at the time of the approval of
			 the individual's request to transfer entitlement to educational assistance
			 under this section, meets any of the following:
						(1)With respect to a member of the uniformed services, has completed at least—
							(A)six years of service in the Armed Forces and enters into an agreement to serve at least four more
			 years as a member of the uniformed services; or
							(B)the years of service as determined in regulations pursuant to subsection (j).
							(2)With respect to a former member who is entitled to retired pay by reason of service in the
			 uniformed services (or would be so entitled but for the fact that the
			 member has not attained a certain age), is entitled to educational
			 assistance under this chapter by reason of paragraph (1) or (2) of section
			 3311(b) of this title.
						(3)With respect to a former member of a reserve component, is entitled to educational assistance under
			 this chapter by reason of paragraph (1) or (2) of section 3311(b) of this
			 title..
			(b)Time for TransferSubsection (f)(1) of such section is amended to read as follows:
				
					(1)Time for Transfer
						(A)MembersSubject to the time limitation for use of entitlement under section 3321, an individual described
			 in subsection (b)(1) who is approved to transfer entitlement to
			 educational assistance under this section may transfer such entitlement
			 only while serving as a member of the Armed Forces when the transfer is
			 executed.
						(B)Former membersSubject to the time limitation for use of entitlement under section 3321, an individual described
			 in paragraph (2) or (3) of subsection (b) who is approved to transfer
			 entitlement to educational assistance under this section may transfer such
			 entitlement only during the 15-year period beginning on the date of the
			 last discharge or release of the individual from the uniformed services..
			(c)Effective dateThe amendments made by this Act shall take effect 180 days after the date of the enactment of this
			 Act.
			
